Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2020.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. 2014/0231451 in view of Ophardt et al. 9,756,989. Hammond discloses: A waterless hand sanitizer dispenser unit (100), comprising:
a standalone unit having multiple vertical sides (102 as seen in figures 1 and 2 or 502 in figure 5) having a hand sanitizer dispenser mounted thereon on their face (104 or 550), said standalone unit being made of a flat sheeted material construction made of a weatherproof thermoplastic 
with hand sanitizer dispensers (as shown in figure 1 and disclosed in paragraphs 2 and 3 Hammond discloses a hand sanitizer on a stand made from durable and long lasting plastic or thermoplastic as claimed as stated on the last line of paragraph 2 which plastic/thermoplastic material is designed for outdoor use in weather conditions as are the fairs, carnivals and concerts disclosed on paragraphs 1 and 4 wherein a durable long lasting plastic made for exterior outdoor use is a weatherproof thermoplastic as claimed) that can be mounted on the stand after erection, such that the flat sheeted material can be shipped flat, and the dispensers mounted after assembly (as shown in figures 6 and 7 and disclosed in paragraph 21);

a front concealment panel (such as the front panel of base 106) to cover and secure similarly sized refill containers of the hand sanitizer material (as disclosed in paragraphs 24 and 3):
wherein said standalone unit with the hand sanitizer dispensers mounted thereon is suitable for indoor and outdoor applications (as are the fairs, carnivals and concerts disclosed on paragraphs 1 and 4):
substantially as claimed but does not disclose having at least two hand sanitizer dispensers mounted on the multiple vertical sides 102 with different heights of hand sanitizer dispensers in appropriate height locations for adults, children and disabled or wheelchair persons. 
In regard to having at least two hand sanitizer dispensers mounted on the multiple vertical sides: Ophardt teaches another waterless hand cleaning fluid dispenser also with a dispensing stand 20 with multiple sides 25 having hand sanitizer dispensers mounted on each of the multiple vertical sides as shown in figure 4 for the purpose of simultaneously dispensing sanitizer to more than one user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Hammond with at least two hand sanitizer dispensers as, for example, taught by Ophardt in order to simultaneously dispense sanitizer to more than one user.
In regard to adjusting the height of the dispenser: Hammond discloses having a hand sanitizer on a dispensing stand but does not disclose adjusting the height of the dispenser. Pie teaches another fluid dispenser (3) on a stand (4) having the height be adjustable via handle (5) as taught in paragraph 44 for the purpose of adjusting the height of the dispenser for the added convenience of the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Hammond with an adjustable height dispenser .
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Applicant contends that the prior art of record does not teach adjusting the height of the dispenser. However, as noted in the rejection above, this limitation is obvious over Pie.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiget teaches another dispenser for exterior use in harsh weather conditions which is made of a thermoplastic as taught in paragraph 33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754